Citation Nr: 1627095	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-21 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss, left ear.

2.  Entitlement to service connection for a left foot disability, to include pes planus and calluses.

3.  Entitlement to an initial compensable rating for calluses of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The March 2009 rating decision denied service connection for calluses of both feet.  The Veteran appealed this decision in September 2009.  Subsequently, the March 2010 rating decision granted service connection for calluses of the right foot, with a noncompensable rating from August 28, 2008.  It also denied service connection for left ear hearing loss.  The Veteran appealed this rating decision in an April 2010 notice of disagreement.  

The Veteran was scheduled for a September 2011 hearing before a Veterans Law Judge, but he failed to appear.  As the Veteran has not made any additional requests for a hearing, his request for a hearing has been deemed withdrawn.

The Board previously considered the issues on appeal in January 2014, at which time it remanded for additional development.

With regard to the issue of a left foot disability, the Veteran initially claimed it as calluses.  In his September 2009 notice of disagreement, the Veteran stated that he did 12-hour shift of guard duty, in which he was on his feet practically all of the time.  In addition, a February 2014 VA examination shows a diagnosis of bilateral pes planus.  In view of this, the issue on appeal has been recharacterized, to include any current left foot disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

An appeal was also perfected on the issues of service connection for a back disability, tinnitus, and right ear hearing loss.  Entitlement to those issues was denied in the prior January 2014 Board decision.  The Veteran has not appealed those decisions.  Thus, the aforementioned issues are no longer in appellate status.

The issues of service connection for a left foot disability and a higher rating for calluses of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Left ear hearing loss was noted on entry into active duty service.

2.  The weight of the evidence is against a finding that there was an increase in the severity of the Veteran's left ear hearing loss during service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claim of service connection for hearing loss in October 2009, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  See, e.g., January 2009 Request for Information (stating that all available service treatment records had been mailed).

VA provided VA examinations in December 2009 and January 2010 to determine the nature and etiology of the Veteran's hearing loss disability.  In March 2014, and pursuant to the January 2014 Board remand, VA obtained a new VA opinion as to whether the Veteran's preexisting left ear hearing loss was aggravated in service.  In his April 2016 appellate brief, the Veteran, through his representative, asserted that the March 2014 VA opinion did not meet the January 2014 Board remand directives.  As explained below, the Board has found that the evidence is against a finding that the Veteran's preexisting left ear hearing loss disability, which was noted on entry into service, increased in severity during service.  As such, the presumption of aggravation is not for application in this case, and the Board does not need to address the medical question of whether any aggravation was due to the natural progression of the left ear hearing loss disability.  In view of this, a remand for a new opinion would only delay adjudication of the issue at hand.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Analysis

The Veteran has a left ear hearing loss disability, for VA purposes.  The December 2009 VA examination shows pure tone thresholds of 40 decibels or above in the 1000 and 4000 Hertz level frequencies in left ear.  See 38 C.F.R § 3.385.

The Veteran contends that his left ear hearing loss is due to his military noise exposure as a lancer missile crew member.  See September 2009 statement.  His DD Form 214 confirms that he served in such capacity.  He has reported exposure to gunfire and equipment noise.  See December 2009 VA examination.

The Veteran is competent to report his observable symptoms and history, including when he first perceived hearing difficulties; and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose actual hearing impairment or the cause of this disability, as this diagnosis requires objective testing and medical expertise.  Id.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.

In this case, the Veteran's June 1980 entrance examination listed his audiology readings for the left ear as 30 decibels at 500 Hertz, 40 decibels at 1000 Hertz, 
5 decibels at 2000 Hertz, 0 decibels at 3000 Hertz, and 10 decibels at 4000 Hertz.  It was further noted that the Veteran had defective hearing.  As such, the Board finds that left ear hearing loss was noted in the Veteran's entrance examination report.  McKinney v. McDonald, 28 Vet. App. 15, 28-29 (2016).

When a defect, infirmity, or disorder is noted on the enlistment examination, the presumption of soundness does not attach, and the only benefits that can be awarded are for aggravation pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, the dispositive issue in this regard is whether the Veteran's preexisting defect, infirmity, or disorder, in this case, left ear hearing loss, was aggravated by his service.

In determining whether there has been aggravation, the statute and regulation indicate that the first question to be asked is whether there was an increase in disability.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (stating that a preexisting injury or disease will be considered to have been aggravated by service "where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease").  In other words, if there is an increase in disability during service, aggravation is presumed, and this presumption can only be rebutted with clear and unmistakable evidence that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  If VA determines that there has been an increase in disability, the presumption of aggravation applies regardless of whether the degree of worsening is enough to warrant compensation under the VA rating schedule.  See Browder v. Derwinski, 1 Vet. App 204, 207 (1991) (stating that the presumption of aggravation in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a) applies "where there is a worsening of the disability regardless of whether the degree or worsening was enough to warrant compensation").

The Veteran asserts that his left ear hearing loss was permanently aggravated by his active duty service.  See, e.g., April 2016 appellate brief at 2.  This assertion, however, is not supported by reports of observable symptoms of aggravation or an acoustic trauma in service.  The fact that he served as a lance missile crewman and his statement that he was exposed to gunfire and equipment noise are not conclusive evidence that his left ear hearing loss was aggravated by service.  Further, service treatment records do not show any complaints of, or treatment for, left ear hearing difficulties.  It appears that there was not a report of examination/medical history upon separation from service as the Veteran was discharged, per his DD 214, under the expeditious discharge program for failure to maintain acceptable standards for retention.  As such, the Board finds that the Veteran's assertion of aggravation is not supported by specific evidence; in that regard, it is speculative and lacks probative value.  The Board further notes that post-service VA treatment records from 2003 show that the Veteran denied any hearing difficulties.  See Maxson v. Gober, 230 F.3 1330, 1330 (Fed. Cir. 2000) (finding that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre[ ]existing condition was aggravated by military service).  Here, the Board has considered all of the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service as well as other relevant facts.

The Board thus finds that the weight of the evidence goes against a finding that there was an increase in the severity of the Veteran's preexisting left ear hearing loss disability, and the presumption of aggravation is thus not for application.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left ear hearing loss is denied.


REMAND

The Veteran initially submitted a claim for calluses of both feet.  He is currently service-connected for calluses of the right foot.  He is appealing both the denial of service connection for calluses of the left foot and the rating assigned to calluses of the right foot.  As stated earlier, the issue of service connection for calluses of the left foot has been recharacterized to encompass any current left foot disability.

With regard to the issue of service connection for a left foot disability, the Veteran underwent a VA examination of his left foot in February 2014.  This examination shows diagnoses of calluses of both feet and bilateral pes planus.  With regard to the calluses, the examiner opined that it is less than 50 percent likely that the calluses on the Veteran's left foot are related to service or to the calluses on the service-connected right foot.  In his rationale, the examiner noted that the Veteran stated that he was in good health in the early 1980s, and his service treatment records did not document any callus formation on the left foot.  The examiner added that the etiology of the Veteran's calluses is metatarsalgia secondary to pes planus, which he described as a condition of the Veteran's life.  The examiner did not discuss whether the bilateral pes planus is related to service.

The February 2014 VA opinion did not address the Veteran's lay statement that he performed guard duty in service and that such duty required him to be on his feet for up to 12 hours.  More significantly, the examiner did not consider the extent to which the currently diagnosed bilateral pes planus, insofar as it is the etiological source of the calluses, is related to service.  For these reasons, an adequate opinion that addresses this avenue of entitlement is not of record, and another one must be obtained.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

With regard to the issue of a higher rating for calluses of the right foot, the Veteran has stated, via his representative in the April 2016 Brief, that his right foot disability has worsened since the February 2014 VA examination.  The Veteran is competent to report a worsening of observable symptoms related to his foot.  In light of this, the VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

Finally, the Board notes that the most recent VA treatment records were received in February 2014.  As it is possible that the Veteran has sought VA treatment since then, the AOJ should obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented. If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination of his feet, to include pes planus.  Review of the claims file should be noted in the examiner's report.


The examiner should respond to the following:

(a)  For each current left foot disability, to include pes planus and calluses, at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider and discuss, as appropriate, the Veteran report of having to be on his feet for up to 12 hours during shifts of guard duty in service.

(b)  With regard to the Veteran's right foot, the examiner should determine the current nature and severity of his service-connected right foot disability.  Any necessary tests or studies should be conducted and all finding should be reported in detail.  

The examiner should explain the reasons for any opinion offered.  The examiner must consider all relevant lay and medical evidence.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


